MAHONEY, Circuit Judge,
dissenting:
I do not believe that the merits of this appeal were resolved by a prior panel of this court, and would not in any event apply the “law of the case” doctrine on this record to prevent consideration of the merits by this panel. Further, although 11 U.S.C. § 363(m) (1988) precludes the voiding of a sale to a good faith purchaser in the absence of a stay pending appeal, nothing in that statute moots our consideration of issues relating to the distribution of the sale proceeds, as witness our stay of the distribution of those proceeds by order entered September 25, 1990 (pending the further order of this court). I therefore respectfully dissent.
I will elaborate briefly only with respect to the initial consideration of this appeal by a panel of this court on March 30, 1990. The transcript of that hearing is admittedly ambiguous as to what was decided. It is clear, however, that the March 30 hearing as to the district court’s March 27 order occurred so hastily only because the asset sale was scheduled for, and in fact occurred on, March 31, 1990. Further, rather than write an opinion or summary order addressing the merits, the panel entered the following order the same day that oral argument was heard: “It is hereby ordered upon consideration of the motion [for expedited appeal] that the parties may proceed *124on appeal. It is furthered [sic] that the stay requested orally to go to the Circuit Justice is denied.” (Emphasis added.) The order was signed by a deputy clerk of the court, presumably in accordance with the instructions of the court. See Fed.R. App.P. 36; 2d Cir.R. 0.18(5).
Thereafter, without the filing of any new notice of appeal, appendices and briefs were filed and exchanged, and oral argument was heard, in the normal course. The appellant is therefore entitled to some sense of shock and surprise, which I candidly confess to sharing, that all this was wasted motion, because the appeal had been finally determined more than six months prior to its oral argument before this panel. Unlike the Mets and Yankees, it is not ordinarily anticipated that the Second Circuit may opt to schedule an appeal as a doubleheader.
Finally, the “law of the case” doctrine is discretionary in its application. See, e.g., United States v. Adegbite, 877 F.2d 174, 178 (2d Cir.), cert. denied,-U.S.-, 110 S.Ct. 370, 107 L.Ed.2d 356 (1989); Doe v. New York City Dep’t of Social Servs., 709 F.2d 782, 789 (2d Cir.), cert. denied, 464 U.S. 864, 104 S.Ct. 195, 78 L.Ed.2d 171 (1983); McClain v. United States, 676 F.2d 915, 917 (2d Cir.), cert. denied, 459 U.S. 879, 103 S.Ct. 174, 74 L.Ed.2d 143 (1982). Accordingly, even if the record of this appeal might be read to indicate that the March 30, 1990 panel addressed its merits, I would revisit the issues necessarily accorded only the most hasty and cursory consideration at that time.